 

Exhibit 10.2

 

PLEDGE AGREEMENT

 

PLEDGE AND SECURITY AGREEMENT, dated January 31, 2005, made by each of the
Pledgors referred to below, in favor of Silver Point Finance, LLC, a Delaware
limited liability company (“Silver Point”), in its capacity as collateral agent
for the Agents and the Lenders (as such terms are defined below) party to the
Financing Agreement referred to below (in such capacity, together with any
successors and assigns, if any, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Oglebay Norton Company, an Ohio corporation (the “Parent”), Erie
Navigation Company, a Pennsylvania corporation (“Erie Navigation”), Erie Sand
and Gravel Company, a Pennsylvania corporation (“Erie Sand and Gravel”), Erie
Sand Steamship Co., a Delaware corporation (“Erie Steamship”), Global Stone
Chemstone Corporation, a Delaware corporation (“GS Chemstone”), Global Stone
Filler Products, Inc., a Delaware corporation (“GS Filler”), Global Stone James
River, Inc., a Delaware corporation (“GS James River”), Global Stone PenRoc LP,
a Pennsylvania limited partnership (“GS PenRoc”), Global Stone Portage, LLC, an
Indiana limited partnership (“GS Portage”), Global Stone St. Clair Inc., a
Delaware corporation (“GS St. Clair”), Global Stone Tenn Luttrell Company, a
Delaware corporation (“GS Tenn Luttrell”), Michigan Limestone Operations, Inc.,
a Michigan corporation (“Michigan Limestone”), Mountfort Terminal, Ltd., a
Pennsylvania corporation (“Mountfort”), Oglebay Norton Industrial Sands, Inc., a
California corporation (“ON Industrial Sands”), Oglebay Norton Marine Services
Company, L.L.C., a Delaware limited liability company (“Marine Services”),
Oglebay Norton Specialty Minerals, Inc., an Ohio corporation (“ON Specialty”),
Oglebay Norton Terminals, Inc., an Ohio corporation (“ON Terminals”), Texas
Mining, LP, a Delaware limited partnership (“Texas Mining” and together with the
Parent, Erie Navigation, Erie Sand and Gravel, Erie Steamship, GS Chemstone, GS
Filler, GS James River, GS PenRoc, GS Portage, GS St. Clair, GS Tenn Luttrell,
Michigan Limestone, Mountfort, ON Industrial Sands, Marine Services, ON
Specialty and ON Terminals, each a “Borrower” and collectively, the
“Borrowers”), each subsidiary of the Parent listed as a “Guarantor” on the
signature pages thereto (together with any other Person that guarantees all or
any part of the Obligations (as defined in the Financing Agreement), each a
“Guarantor” and collectively, the “Guarantors”, and, together with the
Borrowers, each a “Pledgor” and collectively, the “Pledgors”), the lenders from
time to time party thereto (each a “Lender” and collectively, the “Lenders”),
the Collateral Agent, Silver Point, in its capacities as syndication agent and
lead arranger, Wells Fargo Foothill, Inc., a California corporation, as
administrative agent for the Lenders (in such capacity, together with any
successors and assigns, if any, the “Administrative Agent” and together with the
Collateral Agent, each an “Agent” and collectively, the “Agents”), and JPMorgan
Chase Bank and Bank of America, N.A., each as a documentation agent for the
Lenders (in such capacity, each a “Documentation Agent” and collectively, the
“Documentation Agents”) are parties to a Financing Agreement, dated as of
January     , 2005 (such agreement, as amended, restated, supplemented or
otherwise modified from time to time, including any replacement agreement
therefor, being hereinafter referred to as the “Financing Agreement”);

 



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Financing Agreement, the Lenders have agreed to make
certain term loans and certain revolving loans, which revolving loans will
include a subfacility for the issuance of letters of credit (each a “Loan” and
collectively, the “Loans”), to the Borrowers;

 

WHEREAS, it is a condition precedent to the Lenders making any Loan or making
any other financial accommodation to the Borrowers pursuant to the Financing
Agreement that each Pledgor shall have executed and delivered to the Collateral
Agent a pledge and security agreement providing for the pledge to the Collateral
Agent, for the benefit of the Agents and the Lenders, and the grant to the
Collateral Agent, for the benefit of the Agents and the Lenders, of a security
interest in and Lien on the outstanding shares of Capital Stock (as defined in
the Financing Agreement) and indebtedness from time to time owned by such
Pledgor of each Person now or hereafter existing and in which such Pledgor has
any interest at any time;

 

WHEREAS, the Pledgors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by each Pledgor often being provided through financing
obtained by the other Pledgors and the ability to obtain such financing being
dependent on the successful operations of all of the Pledgors as a whole; and

 

WHEREAS, each Pledgor has determined that the execution, delivery and
performance of this Agreement directly benefit, and are in the best interest of,
such Pledgor;

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders to make and maintain the Loans, the Letter of
Credit Accommodations and other financial accommodations to the Borrowers
pursuant to the Financing Agreement, the Pledgors hereby jointly and severally
agree with the Collateral Agent, for the benefit of the Agents and the Lenders,
as follows:

 

SECTION 1. Definitions. Reference is hereby made to the Financing Agreement for
a statement of the terms thereof. All terms used in this Agreement which are
defined in the Financing Agreement or in Article 8 or Article 9 of the Uniform
Commercial Code (the “Code”) as in effect from time to time in the State of New
York and which are not otherwise defined herein shall have the same meanings
herein as set forth therein; provided, that terms used herein which are defined
in the Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as the Collateral Agent may otherwise determine.

 

SECTION 2. Pledge and Grant of Security Interest. As collateral security for all
of the Obligations (as defined in Section 3 hereof), each Pledgor hereby pledges
and assigns to the Collateral Agent, and grants to the Collateral Agent, for the
benefit of the Agents and the Lenders, a continuing security interest in, and
Lien on such Pledgor’s right, title and interest in and to the following
(collectively, the “Pledged Collateral”):

 

(a) the indebtedness described in Schedule I hereto and all indebtedness from
time to time required to be pledged to the Collateral Agent pursuant to the
terms of the Financing Agreement (the “Pledged Debt”), the promissory notes and
other

 

2



--------------------------------------------------------------------------------

instruments evidencing the Pledged Debt, and all interest, cash, instruments,
investment property and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Debt;

 

(b) the shares of Capital Stock described in Schedule II hereto (the “Pledged
Shares”), whether or not evidenced or represented by any stock certificate,
certificated security or other instrument, issued by the Persons described in
such Schedule II (the “Existing Issuers”), the certificates representing the
Pledged Shares, all options and other rights, contractual or otherwise, in
respect thereof and all dividends, distributions, cash, instruments, investment
property and other property (including, but not limited to, any stock dividend
and any distribution in connection with a stock split) from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Shares;

 

(c) the shares of Capital Stock at any time and from time to time acquired by
such Pledgor of any and all Persons now or hereafter existing (such Persons,
together with the Existing Issuers, being hereinafter referred to collectively
as the “Pledged Issuers” and individually as a “Pledged Issuer”), the
certificates representing such Capital Stock, all options and other rights,
contractual or otherwise, in respect thereof and all dividends, distributions,
cash, instruments, investment property and other property (including, but not
limited to, any stock dividend and any distribution in connection with a stock
split) from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing;

 

(d) all investment property, financial assets, securities, Capital Stock, other
equity interests, stock options and commodity contracts of such Pledgor, all
notes, debentures, bonds, promissory notes or other evidences of indebtedness of
such Pledgor, and all other assets now or hereafter received or receivable with
respect to the foregoing;

 

(e) all security entitlements of such Pledgor in any and all of the foregoing;
and

 

(f) all proceeds (including proceeds of proceeds) of any and all of the
foregoing;

 

in each case, whether now owned or hereafter acquired by such Pledgor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, Lien, claim or otherwise).

 

SECTION 3. Security for Obligations. The security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
“Obligations”):

 

(a) the prompt payment by each Pledgor, as and when due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all amounts from time to time owing by it in respect of the Financing Agreement
and the other Loan Documents, including, without limitation, (i) all Obligations
(as defined in the Financing Agreement) (including, without limitation, all
interest, fees and expenses that accrue after the commencement of any Insolvency
Proceeding of any Loan Party whether or not the payment of

 

3



--------------------------------------------------------------------------------

such interest, fees or expenses are unenforceable or are not allowable, in whole
or in part, due to the existence of such Insolvency Proceeding), (ii) all Letter
of Credit Obligations and all Banking Services Obligations, (iii) in the case of
a Guarantor, all amounts from time to time owing by such Pledgor in respect of
its guaranty made pursuant to Article XII of the Financing Agreement or under
any other Guaranty to which it is a party, including all obligations guaranteed
by such Pledgor and (iv) all commissions, charges, indemnifications and all
other amounts due or to become due under any Loan Document; and

 

(b) the due performance and observance by each Pledgor of all of its other
obligations from time to time existing in respect of the Loan Documents.

 

SECTION 4. Delivery of the Pledged Collateral.

 

(a) (i) All promissory notes currently evidencing the Pledged Debt and all
certificates currently representing the Pledged Shares shall be delivered to the
Collateral Agent on or prior to the execution and delivery of this Agreement.
All other promissory notes, certificates and instruments constituting Pledged
Collateral from time to time required to be pledged to the Collateral Agent
pursuant to the terms of this Agreement or the Financing Agreement (the
“Additional Collateral”) shall be delivered to the Collateral Agent promptly
upon, but in any event within ten (10) Business Days of, receipt thereof by or
on behalf of any of the Pledgors. All such promissory notes, certificates and
instruments shall be held by or on behalf of the Collateral Agent pursuant
hereto and shall be delivered in suitable form for transfer by delivery or shall
be accompanied by duly executed instruments of transfer or assignment or undated
stock powers executed in blank, all in form and substance reasonably
satisfactory to the Collateral Agent. If any Pledged Collateral consists of
uncertificated securities, unless the immediately following sentence is
applicable thereto, such Pledgor shall cause the Collateral Agent (or its
designated custodian or nominee) to become the registered holder thereof, or
cause each issuer of such securities to agree that it will comply with
instructions originated by the Collateral Agent with respect to such securities
without further consent by such Pledgor. If any Pledged Collateral consists of
security entitlements, such Pledgor shall transfer such security entitlements to
the Collateral Agent (or its custodian, nominee or other designee), or cause the
applicable securities intermediary to agree that it will comply with entitlement
orders by the Collateral Agent without further consent by such Pledgor.

 

(ii) Within ten (10) Business Days of the receipt by a Pledgor of any Additional
Collateral, a Pledge Amendment, duly executed by such Pledgor, in substantially
the form of Annex I hereto (a “Pledge Amendment”), shall be delivered to the
Collateral Agent, in respect of the Additional Collateral which must be pledged
pursuant to this Agreement and the Financing Agreement. The Pledge Amendment
shall from and after delivery thereof constitute part of Schedules I and II
hereto. Each Pledgor hereby authorizes the Collateral Agent to attach each
Pledge Amendment to this Agreement and agrees that all promissory notes,
certificates or instruments listed on any Pledge Amendment delivered to the
Collateral Agent shall for all purposes hereunder constitute Pledged Collateral
and such Pledgor shall be deemed upon delivery thereof to have made the
representations and warranties set forth in Section 5 hereof with respect to
such Additional Collateral.

 

4



--------------------------------------------------------------------------------

(b) Unless otherwise permitted under the Financing Agreement, if any Pledgor
shall receive, by virtue of such Pledgor’s being or having been an owner of any
Pledged Collateral, any (i) stock certificate (including, without limitation,
any certificate representing a stock dividend or distribution in connection with
any increase or reduction of capital, reclassification, merger, consolidation,
sale of assets, combination of shares, stock split, spin-off or split-off),
promissory note or other instrument, (ii) option or right, whether as an
addition to, substitution for, or in exchange for, any Pledged Collateral, or
otherwise, (iii) dividends payable in cash (except such dividends permitted to
be retained by any such Pledgor pursuant to Section 7 hereof) or in securities
or other property or (iv) dividends, distributions, cash, instruments,
investment property and other property in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in surplus, such Pledgor shall receive such stock certificate,
promissory note, instrument, option, right, payment or distribution in trust for
the benefit of the Collateral Agent, shall segregate it from such Pledgor’s
other property and shall deliver it forthwith to the Collateral Agent, in the
exact form received, with any necessary indorsement and/or appropriate stock
powers duly executed in blank, to be held by the Collateral Agent as Pledged
Collateral and as further collateral security for the Obligations.

 

SECTION 5. Representations and Warranties. Each Pledgor jointly and severally
represents and warrants as follows:

 

(a) Each Pledgor (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the state, province or other applicable jurisdiction of its organization,
(ii) has all requisite power and authority to conduct its business as now
conducted and as presently contemplated and to execute, deliver and perform this
Agreement and each other Loan Document to be executed and delivered by it
pursuant hereto and to consummate the transactions contemplated hereby and
thereby, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by it
or in which the transaction of its business makes such qualification necessary,
except to the extent that the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect.

 

(b) The execution, delivery and performance by each Pledgor of this Agreement
and each other Loan Document to which such Pledgor is or will be party (i) have
been duly authorized by all necessary corporate, limited liability company or
limited partnership, as the case may be, action, (ii) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on or
affecting it or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties other than pursuant to this Agreement
and (iv) do not and will not result in any material default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any material
permit, license, authorization or approval applicable to its operations or any
of its properties.

 

(c) The Existing Issuers set forth in Schedule II hereto are the Pledgors’ only
Subsidiaries existing on the date hereof. The Pledged Shares have been duly
authorized and validly issued and are fully paid and nonassessable and the
holders thereof are not

 

5



--------------------------------------------------------------------------------

entitled to any preemptive, first refusal or other similar rights. Except as
noted in Schedule II hereto, the Pledged Shares constitute 100% of the issued
shares of Capital Stock of the Pledged Issuers as of the date hereof. All other
shares of stock constituting Pledged Collateral will be duly authorized and
validly issued, fully paid and nonassessable.

 

(d) The promissory notes currently evidencing the Pledged Debt have been, and
all other promissory notes from time to time evidencing Pledged Debt, when
executed and delivered, will have been, duly authorized, executed and delivered
by the respective makers thereof, and all such promissory notes are or will be,
as the case may be, legal, valid and binding obligations of such makers,
enforceable against such makers in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws.

 

(e) Each Pledgor is and will be at all times the legal and beneficial owner of
its Pledged Collateral free and clear of all Liens, except for the Lien created
by this Agreement.

 

(f) The exercise by the Collateral Agent of any of its rights and remedies
hereunder will not contravene any law or any contractual restriction binding on
or affecting any Pledgor or any of the properties of any Pledgor and will not
result in or require the creation of any Lien upon or with respect to any of the
properties of such Pledgor other than pursuant to this Agreement or the other
Loan Documents.

 

(g) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required to be obtained or made by any
Pledgor for (i) the due execution, delivery and performance by any Pledgor of
this Agreement, (ii) the grant by any Pledgor, or the perfection, of the Lien
created hereby in the Pledged Collateral or (iii) the exercise by the Collateral
Agent of any of its rights and remedies hereunder, except as may be required in
connection with any sale of any Pledged Collateral by laws affecting the
offering and sale of securities generally.

 

(h) This Agreement creates a valid Lien in favor of the Collateral Agent, for
the benefit of the Agents and the Lenders, in the Pledged Collateral as security
for the Obligations. The Collateral Agent’s having possession of the promissory
notes evidencing the Pledged Debt, the certificates representing the Pledged
Shares and all other certificates, instruments and cash constituting Pledged
Collateral from time to time results in the perfection of such Lien. Such Lien
is, or in the case of Pledged Collateral in which any of the Pledgors obtains
rights after the date hereof, will be, a perfected, first priority Lien. All
action necessary or desirable to perfect and protect such Lien has been duly
taken, except for the Collateral Agent’s having possession of certificates,
instruments and cash constituting Pledged Collateral after the date hereof.

 

(i) This Agreement is, and each other Loan Document to which any Pledgor is or
will be a party, when executed and delivered, will be, a legal valid and binding
obligation of such Pledgor, enforceable against such Pledgor in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws.

 

6



--------------------------------------------------------------------------------

SECTION 6. Covenants as to the Pledged Collateral. So long as any of the
Obligations shall remain outstanding or prior to the termination of the Total
Commitment and Letter of Credit Accommodations (unless otherwise cash
collateralized pursuant to the terms of the Financing Agreement), each Pledgor
will, unless the Collateral Agent shall otherwise consent in writing:

 

(a) keep adequate records concerning the Pledged Collateral and permit the
Collateral Agent or any agents, designees or representatives thereof at any time
or from time to time to examine and make copies of and abstracts from such
records;

 

(b) at the Pledgors’ joint and several expense, promptly deliver to the
Collateral Agent a copy of each notice or other communication received by it in
respect of the Pledged Collateral;

 

(c) at the Pledgors’ joint and several expense, defend the Collateral Agent’s
right, title and security interest in and to the Pledged Collateral against the
claims of any Person;

 

(d) at the Pledgors’ joint and several expense, at any time and from time to
time, promptly execute and deliver all further instruments and documents and
take all further action that may be necessary or desirable or that the
Collateral Agent may reasonably request in order to (i) perfect and protect, or
maintain the perfection of, the security interest and Lien created hereby, (ii)
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder in respect of the Pledged Collateral or (iii) otherwise effect the
purposes of this Agreement, including, without limitation, delivering to the
Collateral Agent irrevocable proxies in respect of the Pledged Collateral;

 

(e) not sell, assign (by operation of law or otherwise), exchange or otherwise
dispose of any Pledged Collateral or any interest therein except as expressly
permitted by Section 8.02 of the Financing Agreement;

 

(f) not create or suffer to exist any Lien upon or with respect to any Pledged
Collateral, except for the Lien created hereby.

 

(g) not make or consent to any amendment or other modification or waiver with
respect to any Pledged Collateral or enter into any agreement or permit to exist
any restriction with respect to any Pledged Collateral other than pursuant to
the Loan Documents.

 

(h) not permit the issuance of (i) any additional shares of any class of Capital
Stock of any Pledged Issuer, (ii) any securities convertible voluntarily by the
holder thereof or automatically upon the occurrence or non-occurrence of any
event or condition into, or exchangeable for, any such shares of Capital Stock
or (iii) any warrants, options, contracts or other commitments entitling any
Person to purchase or otherwise acquire any such shares of Capital Stock; and

 

(i) not take or fail to take any action which would in any manner impair the
validity or enforceability of the Collateral Agent’s security interest in and
Lien on any Pledged Collateral.

 

7



--------------------------------------------------------------------------------

SECTION 7. Voting Rights, Dividends, Etc. in Respect of the Pledged Collateral.

 

(a) So long as no Event of Default shall have occurred and be continuing:

 

(i) each Pledgor may exercise any and all voting and other consensual rights
pertaining to any Pledged Collateral for any purpose not inconsistent with the
terms of this Agreement, the Financing Agreement or the other Loan Documents;
provided, however, that (A) none of the Pledgors will exercise or refrain from
exercising any such right, as the case may be, if the Collateral Agent gives a
Pledgor notice that, in the Collateral Agent’s judgment, such action (or
inaction) is reasonably likely to have a Material Adverse Effect and (B) each
Pledgor will give the Collateral Agent at least five (5) Business Days’ notice
of the manner in which it intends to exercise, or the reasons for refraining
from exercising, any such right which is reasonably likely to have a Material
Adverse Effect;

 

(ii) each of the Pledgors may receive and retain any and all dividends, interest
or other distributions paid in respect of the Pledged Collateral to the extent
permitted by the Financing Agreement; provided, however, that any and all (A)
dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Collateral, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Collateral, together with any dividend, interest or other distribution
or payment which at the time of such payment was not permitted by the Financing
Agreement, shall be, and shall forthwith be delivered to the Collateral Agent,
to hold as, Pledged Collateral and shall, if received by any of the Pledgors, be
received in trust for the benefit of the Collateral Agent, shall be segregated
from the other property or funds of the Pledgors, and shall be forthwith
delivered to the Collateral Agent in the exact form received with any necessary
indorsement and/or appropriate stock powers duly executed in blank, to be held
by the Collateral Agent as Pledged Collateral and as further collateral security
for the Obligations; and

 

(iii) the Collateral Agent will execute and deliver (or cause to be executed and
delivered) to a Pledgor all such proxies and other instruments as such Pledgor
may reasonably request for the purpose of enabling such Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to Section
7(a)(i) hereof and to receive the dividends, interest and/or other distributions
which it is authorized to receive and retain pursuant to Section 7(a)(ii)
hereof.

 

(b) Upon the occurrence and during the continuance of an Event of Default:

 

(i) all rights of each Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to Section
7(a)(i) hereof, and to receive the dividends, distributions, interest and other
payments that it would

 

8



--------------------------------------------------------------------------------

otherwise be authorized to receive and retain pursuant to Section 7(a)(ii)
hereof, shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall thereupon have the sole right to exercise such
voting and other consensual rights and to receive and hold as Pledged Collateral
such dividends and interest payments;

 

(ii) the Collateral Agent is authorized to notify each debtor with respect to
the Pledged Debt to make payment directly to the Collateral Agent (or its
designee) and may collect any and all moneys due or to become due to any Pledgor
in respect of the Pledged Debt, and each of the Pledgors hereby authorizes each
such debtor to make such payment directly to the Collateral Agent (or its
designee) without any duty of inquiry;

 

(iii) without limiting the generality of the foregoing, the Collateral Agent may
at its option exercise any and all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to any of the Pledged
Collateral as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any Pledged Issuer, or upon the exercise by any Pledged
Issuer of any right, privilege or option pertaining to any Pledged Collateral,
and, in connection therewith, to deposit and deliver any and all of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as it may determine; and

 

(iv) all dividends, distributions, interest and other payments that are received
by any of the Pledgors contrary to the provisions of Section 7(b)(i) hereof
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Pledgors, and shall be forthwith paid over to
the Collateral Agent as Pledged Collateral in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Collateral and as further collateral
security for the Obligations.

 

SECTION 8. Additional Provisions Concerning the Pledged Collateral.

 

(a) To the maximum extent permitted by applicable law, and for the purpose of
taking any action that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, each Pledgor (i) authorizes the
Collateral Agent to execute any such agreements, instruments or other documents
in such Pledgor’s name and to file such agreements, instruments or other
documents in such Pledgor’s name and to file such agreements, instruments, or
other documents in any appropriate filing office, (ii) authorizes the Collateral
Agent to file any financing statements required hereunder or under any other
Loan Document, and any continuation statements or amendment with respect
thereto, in any appropriate filing office without the signature of such Pledgor
and (iii) ratifies the filing of any financing statement, and any continuation
statement or amendment with respect thereto, filed without the signature of such
Pledgor prior to the date hereof. A photocopy or other reproduction of this
Agreement or any financing statement covering the Pledged Collateral or any part
thereof shall be sufficient as a financing statement where permitted by law.

 

9



--------------------------------------------------------------------------------

(b) Each Pledgor hereby irrevocably appoints the Collateral Agent as such
Pledgor’s attorney-in-fact and proxy, with full authority in the place and stead
of such Pledgor and in the name of such Pledgor or otherwise, from time to time
in the Collateral Agent’s discretion, to take any action and to execute any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement (subject to the rights of such Pledgor
under Section 7(a) hereof), including, without limitation, to receive, indorse
and collect all instruments made payable to such Pledgor representing any
dividend, interest payment or other distribution in respect of any Pledged
Collateral and to give full discharge for the same. This power is coupled with
an interest and is irrevocable until the date on which all of the Obligations
have been Paid in Full after the termination of the Loan Documents.

 

(c) If any Pledgor fails to perform any agreement or obligation contained
herein, the Collateral Agent itself may perform, or cause performance of, such
agreement or obligation, and the expenses of the Collateral Agent incurred in
connection therewith shall be jointly and severally payable by the Pledgors
pursuant to Section 10 hereof and shall be secured by the Pledged Collateral.

 

(d) Other than the exercise of reasonable care to assure the safe custody of the
Pledged Collateral while held hereunder, the Collateral Agent shall have no duty
or liability to preserve rights pertaining thereto and shall be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering
surrender of it to any of the Pledgors. The Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property,
it being understood that the Collateral Agent shall not have responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Collateral, whether
or not the Collateral Agent has or is deemed to have knowledge of such matters,
or (ii) taking any necessary steps to preserve rights against any parties with
respect to any Pledged Collateral.

 

(e) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Pledged Collateral and shall not impose any duty upon the
Collateral Agent to exercise any such powers. Except for the safe custody of any
Pledged Collateral in its possession and the accounting for monies actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Pledged Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Pledged Collateral.

 

(f) The Collateral Agent may at any time in its discretion (i) without notice to
any Pledgor, transfer or register in the name of the Collateral Agent or any of
its nominees any or all of the Pledged Collateral, subject only to the revocable
rights of such Pledgor under Section 7(a) hereof, and (ii) exchange certificates
or instruments constituting Pledged Collateral for certificates or instruments
of smaller or larger denominations.

 

10



--------------------------------------------------------------------------------

SECTION 9. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing:

 

(a) The Collateral Agent may exercise in respect of the Pledged Collateral, in
addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the Code then in effect in the State of New York; and without limiting the
generality of the foregoing and without notice except as specified below, sell
the Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange or broker’s board or elsewhere, at such price or
prices and on such other terms as the Collateral Agent may deem commercially
reasonable. Each Pledgor agrees that, to the extent notice of sale shall be
required by law, at least five (5) days’ notice to such Pledgor of the time and
place of any public sale of Pledged Collateral owned by such Pledgor or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Pledged Collateral regardless of whether or not notice of sale has been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

(b) In the event that the Collateral Agent determines to exercise its right to
sell all or any part of the Pledged Collateral pursuant to Section 9(a) hereof,
each Pledgor will, at such Pledgor’s expense and upon request by the Collateral
Agent do or cause to be done all such other acts and things as may be necessary
to make such sale of such Pledged Collateral valid and binding and in compliance
with applicable law.

 

(c) Each Pledgor recognizes that the Collateral Agent may deem it impracticable
to effect a public sale of all or any part of the Pledged Shares or any other
securities constituting Pledged Collateral and that the Collateral Agent may,
therefore, determine to make one or more private sales of any such securities to
a restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms which might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sales
shall be deemed to have been made in a commercially reasonable manner and that
the Collateral Agent shall have no obligation to delay the sale of any such
securities for the period of time necessary to permit the issuer of such
securities to register such securities for public sale under the Securities Act.
Each Pledgor further acknowledges and agrees that any offer to sell such
securities which has been (i) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such an offer may be so advertised
without prior registration under the Securities Act) or (ii) made privately in
the manner described above to not less than fifteen bona fide offerees shall be
deemed to involve a “public disposition” for the purposes of Section 9-610(c) of
the Code (or any successor or similar, applicable statutory provision) as then
in effect in the State of New York, notwithstanding that such sale may not
constitute a “public offering” under the Securities Act, and that the Collateral
Agent may, in such event, bid for the purchase of such securities.

 

11



--------------------------------------------------------------------------------

(d) Any cash held by the Collateral Agent as Pledged Collateral and all cash
proceeds received by the Collateral Agent in respect of any sale of, collection
from, or other realization upon, all or any part of the Pledged Collateral may,
in the discretion of the Collateral Agent, be held by the Collateral Agent as
collateral for, and/or then or at any time thereafter applied (after payment of
any amounts payable to the Collateral Agent pursuant to Section 10 hereof) in
whole or in part by the Collateral Agent against, all or any part of the
Obligations in such order as the Collateral Agent shall elect consistent with
the provisions of the Financing Agreement. Any surplus of such cash or cash
proceeds held by the Collateral Agent and remaining after the date on which all
of the Obligations have been Paid in Full after the termination of the Loan
Documents shall be paid over to the Pledgors or to such Person as may be
lawfully entitled to receive such surplus.

 

(e) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Agents and the Lenders are
legally entitled, the Pledgors shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate specified in any
applicable Loan Document for interest on overdue principal thereof or such other
rate as shall be fixed by applicable law, together with the costs of collection
and the reasonable fees, costs and expenses and other client charges of any
attorneys employed by the Collateral Agent to collect such deficiency.

 

SECTION 10. Indemnity and Expenses.

 

(a) Each Pledgor jointly and severally agrees to defend, protect, indemnify and
hold harmless each Indemnitee from and against any and all claims, damages,
losses, liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable legal fees, costs, expenses and
disbursements) incurred by such Indemnitee to the extent that they arise out of
or otherwise result from this Agreement (including, without limitation,
enforcement of this Agreement), except to the extent such claims, losses or
liabilities result from such Indemnitee’s gross negligence or willful misconduct
as determined by a final judgment of a court of competent jurisdiction.

 

(b) Each Pledgor jointly and severally agrees to pay to the Collateral Agent
upon demand the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of the Collateral Agent’s
counsel and of any experts and agents (including, without limitation, any
collateral trustee which may act as agent of the Collateral Agent) which the
Collateral Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Pledged Collateral, (iii) the exercise or enforcement of any of the rights
of the Collateral Agent hereunder, or (iv) the failure by any Pledgor to perform
or observe any of the provisions hereof.

 

SECTION 11. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any Pledgor, to it in care of the Administrative Borrower at its address
specified in the Financing Agreement; if to the Collateral Agent, to it at its
address specified in the Financing Agreement; or as to any such Person, at such
other address as shall be designated by such Person in a written notice to such

 

12



--------------------------------------------------------------------------------

other Person complying as to delivery with the terms of this Section 11. All
such notices and other communications shall be effective (a) if mailed (by
certified mail, postage prepaid and return receipt requested), when received or
three (3) Business Days after deposited in the mails, whichever occurs first,
(b) if telecopied, when transmitted and confirmation received, provided same is
on a Business Day and, if not, on the next Business Day or (c) if delivered,
upon delivery, provided same is on a Business Day and, if not, on the next
Business Day.

 

SECTION 12. Security Interest Absolute. All rights of the Agents, the Lenders
and the L/C Issuer, all Liens and all obligations of each of the Pledgors
hereunder shall be absolute and unconditional irrespective of: (a) any lack of
validity or enforceability of the Financing Agreement or any other Loan
Document, (b) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from the Financing Agreement or any
other Loan Document, (c) any exchange or release of, or non-perfection of any
Lien on any Collateral, or any release or amendment or waiver of, or consent to
or departure from any guaranty, for all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any of the Pledgors in respect of the Obligations. All
authorizations and agencies contained herein with respect to any of the Pledged
Collateral are irrevocable and powers coupled with an interest.

 

SECTION 13. Miscellaneous.

 

(a) No amendment of any provision of this Agreement (including any Schedule
attached hereto) shall be effective unless it is in writing and signed by each
Pledgor and the Collateral Agent, and no waiver of any provision of this
Agreement, and no consent to any departure by any of the Pledgors therefrom,
shall be effective unless it is in writing and signed by the Collateral Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

(b) No failure on the part of the Agents, the Lenders or the L/C Issuer to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The rights and remedies of the Agents, the Lenders
and the L/C Issuer provided herein and in the other Loan Documents are
cumulative and are in addition to, and not exclusive of, any rights or remedies
provided by law. The rights of the Agents, the Lenders and the L/C Issuer under
any Loan Document against any party thereto are not conditional or contingent on
any attempt by the Agents, the Lenders or the L/C Issuer to exercise any of
their rights under any other document against such party or against any other
Person.

 

(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

(d) This Agreement shall create a continuing security interest in and Lien on
the Pledged Collateral and shall (i) remain in full force and effect until the
date on which

 

13



--------------------------------------------------------------------------------

all of the Obligations have been Paid in Full after the termination of the Loan
Documents and (ii) be binding on each Pledgor and its respective successors and
assigns, and shall inure, together with all rights and remedies of the Agents,
the Lenders and the L/C Issuer hereunder, to the benefit of the Agents, the
Lenders and the L/C Issuer and their respective successors, transferees and
assigns. Without limiting the generality of clause (ii) of the immediately
preceding sentence, the Agents, the Lenders and the L/C Issuer may assign or
otherwise transfer their respective rights and obligations under this Agreement
and any other Loan Document to any other Person pursuant to the terms of the
Financing Agreement, and such other Person shall thereupon become vested with
all of the benefits in respect thereof granted to the Agents, the Lenders and
the L/C Issuer herein or otherwise. Upon any such assignment or transfer, all
references in this Agreement to any Agent, any Lender or the L/C Issuer shall
mean the assignee of such Agent, such Lender or the L/C Issuer. None of the
rights or obligations of any of the Pledgors hereunder may be assigned or
otherwise transferred without the prior written consent of the Collateral Agent,
and any such assignment or transfer shall be null and void.

 

(e) Upon the date on which all of the Obligations have been Paid in Full after
the termination of the Loan Documents, (i) this Agreement and the security
interest and Lien created hereby shall terminate and all rights to the Pledged
Collateral shall revert to the Pledgors, and (ii) the Collateral Agent will,
upon the Pledgors’ request and at the Pledgors’ expense, without any
representation, warranty or recourse whatsoever, (A) return to the Pledgors such
of the Pledged Collateral as shall not have been sold or otherwise disposed of
or applied pursuant to the terms hereof and (B) execute and deliver to the
Pledgors such documents as the Pledgors shall reasonably request to evidence
such termination.

 

(f) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW
AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR THE PERFECTION AND
THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY INTEREST AND LIEN
CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

 

(g) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

 

(h) This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which shall be deemed
an original, but all such counterparts shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement by facsimile or
electronic mail shall be equally effective as delivery of an original executed
counterpart.

 

(i) All of the obligations of the Pledgors hereunder are joint and several. The
Collateral Agent may, in its sole and absolute discretion, enforce the
provisions hereof against any of the Pledgors and shall not be required to
proceed against all Pledgors jointly or seek payment from the Pledgors ratably.
In addition, the Collateral Agent may, in its sole and absolute discretion,
select the Pledged Collateral of any one or more of the Pledgors for sale or
application to the Obligations, without regard to the ownership of such Pledged
Collateral, and shall not be required to make such selection ratably from the
Pledged Collateral owned by all of the Pledgors. The release or discharge of any
Pledgor by the Collateral Agent shall not release or discharge any other Pledgor
from the obligations of such Person hereunder.

 

14



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

PLEDGORS:

 

ERIE NAVIGATION COMPANY

ERIE SAND AND GRAVEL COMPANY

ERIE SAND STEAMSHIP CO.

GLOBAL STONE CHEMSTONE CORPORATION

GLOBAL STONE CORPORATION

GLOBAL STONE FILLER PRODUCTS, INC.

GLOBAL STONE JAMES RIVER, INC.

GLOBAL STONE MANAGEMENT COMPANY

GLOBAL STONE PORTAGE, LLC

GLOBAL STONE ST. CLAIR INC.

GLOBAL STONE TENN LUTTRELL COMPANY

GS LIME COMPANY

GS PC INC.

MICHIGAN LIMESTONE OPERATIONS, INC.

MOUNTFORT TERMINAL, LTD.

OGLEBAY NORTON COMPANY

OGLEBAY NORTON ENGINEERED MATERIALS, INC.

OGLEBAY NORTON INDUSTRIAL SANDS, INC.

OGLEBAY NORTON MANAGEMENT COMPANY

OGLEBAY NORTON MARINE MANAGEMENT COMPANY, L.L.C.

OGLEBAY NORTON MARINE SERVICES

COMPANY, L.L.C.

OGLEBAY NORTON MINERALS, INC.

OGLEBAY NORTON SPECIALTY MINERALS, INC.

OGLEBAY NORTON TERMINALS, INC.

ON COAST PETROLEUM COMPANY

ON MARINE SERVICES COMPANY

ONCO INVESTMENT COMPANY

ONCO WVA, INC.

ONMS MANAGEMENT COMPANY, LLC

ONTEX, INC.

SAGINAW MINING COMPANY

By:  

/s/ Julie A. Boland

   

Name:

 

Julie A. Boland

   

Title:

  In her capacity as Vice President, Chief Financial Officer and Treasurer for
Oglebay Norton Company and as Vice President and Treasurer for each other entity
above

 



--------------------------------------------------------------------------------

 

GLOBAL STONE PENROC, LP

By:  

GS PC Inc.,

its general partner

By:  

/s/ Julie A. Boland

   

Name: Julie A. Boland

   

Title: Vice President and Treasurer

TEXAS MINING, LP

By:  

ONTEX, Inc.

its general partner

By:  

/s/ Julie A. Boland

   

Name: Julie A. Boland

   

Title: Vice President and Treasurer

 



--------------------------------------------------------------------------------

 

SCHEDULE I

 

TO

 

PLEDGE AND SECURITY AGREEMENT

 

Pledged Debt

 

Pledgor

--------------------------------------------------------------------------------

  

Name of Maker

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

  

Principal Amount

Outstanding as of

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

SCHEDULE II

 

TO

 

PLEDGE AND SECURITY AGREEMENT

 

Pledged Shares

 

Pledgor

--------------------------------------------------------------------------------

  

Name of Pledged Issuer

--------------------------------------------------------------------------------

  

Number of

Shares

--------------------------------------------------------------------------------

  

Percentage of
Outstanding

Shares

--------------------------------------------------------------------------------

  

Class

--------------------------------------------------------------------------------

  

Certificate

Number

--------------------------------------------------------------------------------

                                                                                
                                                                                
                                                                                
                          

 



--------------------------------------------------------------------------------

 

ANNEX I

 

TO

 

PLEDGE AGREEMENT

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated                          ,             , is
delivered pursuant to Section 4 of the Pledge Agreement referred to below. The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Pledge and Security Agreement, dated January     , 2005, as it may heretofore
have been or hereafter may be amended, restated or otherwise modified or
supplemented from time to time (the “Pledge Agreement”) and that the promissory
notes or shares listed on this Pledge Amendment shall be hereby pledged and
assigned to the Collateral Agent and become part of the Pledged Collateral
referred to in such Pledge Agreement and shall secure all of the Obligations
referred to in such Pledge Agreement.

 

Pledged Debt

 

Pledgor

--------------------------------------------------------------------------------

 

Name of Maker

--------------------------------------------------------------------------------

 

Description

--------------------------------------------------------------------------------

 

Principal Amount

Outstanding as of

--------------------------------------------------------------------------------

                           

 

Pledged Shares

 

Pledgor

--------------------------------------------------------------------------------

 

Name of

Pledged Issuer

--------------------------------------------------------------------------------

 

Number of

Shares

--------------------------------------------------------------------------------

 

Percentage of
Outstanding

Shares

--------------------------------------------------------------------------------

 

Class

--------------------------------------------------------------------------------

 

Certificate

Number

--------------------------------------------------------------------------------

                                           

 

[PLEDGOR] By:        

Name:

   

Title:

 

Silver Point Finance, LLC,

as Collateral Agent

By:        

Name:

   

Title:

 